PER CURIAM.
On this appeal from his convictioii in the District Court' for the Eastern District of Pennsylvania the appellant contends that there was not sufficient evidence to justify his conviction,. and that the trial judge ■erred in the admission of certain evidence and in permitting the jury to infer criminal intent from the facts as proved. We have carefully examined these contentions in the light of the record and find them to be wholly without merit.
Accordingly the judgment of the district court will be affirmed.